

Exhibit 10.46


AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) modifies certain terms
and conditions of the Employment Agreement effective March 16, 2015 between Dirk
McMahon and United HealthCare Services, Inc., as amended effective May 31, 2017,
(the “Employment Agreement”). Accordingly, Executive’s Employment Agreement is
amended, effective as of the last date executed below, as follows:


Section 3.E is hereby deleted and replaced with the following:


“By Executive for Good Reason.  Executive may terminate Executive’s employment
for Good Reason, as defined below.  Executive must give UnitedHealth Group
written notice specifying in reasonable detail the circumstances constituting
Good Reason within 120 days of becoming aware of such circumstances, or such
circumstances will not constitute Good Reason.  If the circumstances
constituting Good Reason are reasonably capable of being remedied, UnitedHealth
Group will have 60 days to remedy such circumstances.  “Good Reason” will exist
if UnitedHealth Group takes any of the following actions, without Executive’s
consent:  (a) reduces Executive’s base salary or target bonus percentage other
than in connection with a general reduction affecting a group of employees; (b)
moves Executive’s primary work location more than 50 miles; (c) makes changes
that substantially diminish Executive’s duties or responsibilities; or (d)
changes Executive’s reporting relationship.  In addition, Executive must, on or
before December 31, 2019, give UnitedHealth Group written notice of his intent
to terminate his employment for Good Reason as a result of the July 1, 2018
change in Executive’s reporting relationship, which change in reporting
relationship constituted Good Reason as that term was defined as of July 1,
2018.  If Executive does not give UnitedHealth Group such written notice on or
before December 31, 2019, Executive’s July 1, 2018 change in reporting
relationship will no longer constitute Good Reason.”


Except as expressly set forth in this Amendment, the Employment Agreement
remains in full force and effect according to its terms.


United HealthCare Services, Inc.
 
Executive
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ D. Ellen Wilson
 
By:
 
/s/ Dirk McMahon
 
Its:
Chief Human Resources Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
Date:
3/12/19
 
Date:
3/11/19
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 






